      Case 3:19-cv-00447-N Document 1 Filed 02/21/19                   Page 1 of 13 PageID 1


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

ANTHONY GILLIHAN,                             )
                                              )
                       Plaintiff,             )
                                              )       CIVIL ACTION
vs.                                           )
                                              )       FILE No.
PAYLIM CORPORATION and                        )
PORTER FAMILY GST REAL                        )
ESTATE, LLC,                                  )
                                              )
                       Defendants.            )

                                          COMPLAINT

       COMES NOW, ANTHONY GILLIHAN, by and through the undersigned counsel, and

files this, his Complaint against Defendants, PAYLIM CORPORATION and PORTER FAMILY

GST REAL ESTATE, LLC, pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181

et seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In

support thereof, Plaintiff respectfully shows this Court as follows:

                                        JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendants’

PAYLIM CORPORATION and PORTER FAMILY GST REAL ESTATE, LLC, failure to

remove physical barriers to access and violations of Title III of the ADA.




                                                  1
     Case 3:19-cv-00447-N Document 1 Filed 02/21/19                  Page 2 of 13 PageID 2


                                            PARTIES

        2.      Plaintiff ANTHONY GILLIHAN (hereinafter “Plaintiff”) is, and has been at all

times relevant to the instant matter, a natural person residing in Dallas, Texas (Dallas County).

        3.      Plaintiff is disabled as defined by the ADA.

        4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking, standing,

grabbing, grasping and/or pinching.

        5.      Plaintiff uses a wheelchair for mobility purposes.

        6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”).

        7.      Defendant,       PAYLIM         CORPORATION             (hereinafter     “PAYLIM

CORPORATION”), is a Texas corporation that who transacts business in the State of Texas and

within this judicial district.

        8.      Defendant, PAYLIM CORPORATION, may be properly served with process via

its registered agent for service, to wit: Sopheap Paylim, Registered Agent, 2105 Woodbury

Place, Richardson, TX 75082.

        9.      Defendant, PORTER FAMILY GST REAL ESTATE, LLC (hereinafter



                                                 2
     Case 3:19-cv-00447-N Document 1 Filed 02/21/19                   Page 3 of 13 PageID 3


“PORTER FAMILY GST REAL ESTATE, LLC”) is a Texas limited liability corporation that

transacts business in the State of Texas and within this judicial district.

       10.     Defendant, PORTER FAMILY GST REAL ESTATE, LLC, may be properly

served with process via its registered agent for service, to wit: Mark Cason, Registered Agent,

12160 Abrams Road, Suite 509, LB 30 Dallas, TX 75243.

                                   FACTUAL ALLEGATIONS

       11.     On or about December 11, 2018, Plaintiff was a customer at “The Diner of

Dallas,” a business located at 3330 Belt Line Road, Dallas, TX 75234, referenced herein as the

“The Diner.”

       12.     PAYLIM CORPORATION is the lessee or sub-lessee of the real property and

improvements that are the subject of this action.

       13.     PORTER FAMILY GST REAL ESTATE, LLC is the owner or co-owner of the

real property and improvements that The Diner is situated upon and that is the subject of this

action, referenced herein as the “Property.”

       14.     Plaintiff lives 4 miles from The Diner and the Property.

       15.     Plaintiff’s access to the business(es) located at 3330 Belt Line Road, Dallas, TX

75234, Dallas County Property Appraiser’s parcel identification number 24014500010070000

(“the Property”), and/or full and equal enjoyment of the goods, services, foods, drinks, facilities,

privileges, advantages and/or accommodations offered therein were denied and/or limited

because of his disabilities, and he will be denied and/or limited in the future unless and until

Defendants, PAYLIM CORPORATION and PORTER FAMILY GST REAL ESTATE, LLC,

are compelled to remove the physical barriers to access and correct the ADA violations that exist

at The Diner and the Facility and the Property, including those set forth in this Complaint.



                                                    3
     Case 3:19-cv-00447-N Document 1 Filed 02/21/19                  Page 4 of 13 PageID 4


       16.     Plaintiff has visited The Diner and the Property at least once before as a customer

and advocate for the disabled. Plaintiff intends on revisiting The Diner and the Property within

six months or sooner, as soon as the barriers to access detailed in this Complaint are removed

and The Diner and the Property are accessible again. The purpose of the revisit is to be a regular

customer, to determine if and when The Diner and the Property are made accessible and to

maintain standing for this lawsuit for Advocacy Purposes.

       17.     Plaintiff intends on revisiting The Diner and the Property to purchase goods

and/or services as a regular customer living in the near vicinity as well as for Advocacy

Purposes, but does not intend to re-expose himself to the ongoing barriers to access and engage

in a futile gesture of visiting the public accommodation known to Plaintiff to have numerous and

continuing barriers to access.

       18.     Plaintiff travelled to The Diner and the Property as a customer and as an

independent advocate for the disabled, encountered the barriers to access at The Diner and the

Property that are detailed in this Complaint, engaged those barriers, suffered legal harm and legal

injury, and will continue to suffer such harm and injury as a result of the illegal barriers to access

present at The Diner and the Property.


                                     COUNT I
                         VIOLATIONS OF THE ADA AND ADAAG

       19.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       20.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;



                                                  4
     Case 3:19-cv-00447-N Document 1 Filed 02/21/19                 Page 5 of 13 PageID 5


       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       21.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       22.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.


                                                 5
     Case 3:19-cv-00447-N Document 1 Filed 02/21/19                 Page 6 of 13 PageID 6


       23.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       24.     The Diner is a public accommodation and service establishment.

       25.     The Property is a public accommodation and service establishment.

       26.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       27.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       28.     The Diner must be, but is not, in compliance with the ADA and ADAAG.

       29.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       30.      Plaintiff has attempted to, and has to the extent possible, accessed The Diner and

the Property in his capacity as a customer of The Diner and the Property and as an independent

advocate for the disabled, but could not fully do so because of his disabilities resulting from the

physical barriers to access, dangerous conditions and ADA violations that exist at The Diner and

the Property that preclude and/or limit his access to The Diner and the Property and/or the goods,

services, facilities, privileges, advantages and/or accommodations offered therein, including

those barriers, conditions and ADA violations more specifically set forth in this Complaint.

       31.     Plaintiff intends to visit The Diner and the Property again in the very near future

as a customer and as an independent advocate for the disabled, in order to utilize all of the goods,

services, facilities, privileges, advantages and/or accommodations commonly offered at The



                                                 6
     Case 3:19-cv-00447-N Document 1 Filed 02/21/19                 Page 7 of 13 PageID 7


Diner and the Property, but will be unable to fully do so because of his disability and the

physical barriers to access, dangerous conditions and ADA violations that exist at The Diner and

the Property that preclude and/or limit his access to The Diner and the Property and/or the goods,

services, facilities, privileges, advantages and/or accommodations offered therein, including

those barriers, conditions and ADA violations more specifically set forth in this Complaint.

       32.     Defendants, PAYLIM CORPORATION and PORTER FAMILY GST REAL

ESTATE, LLC, have discriminated against Plaintiff (and others with disabilities) by denying his

access to, and full and equal enjoyment of the goods, services, facilities, privileges, advantages

and/or accommodations of The Diner and the Property, as prohibited by, and by failing to

remove architectural barriers as required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

       33.     Defendants, PAYLIM CORPORATION and PORTER FAMILY GST REAL

ESTATE, LLC, will continue to discriminate against Plaintiff and others with disabilities unless

and until Defendants, PAYLIM CORPORATION and PORTER FAMILY GST REAL

ESTATE, LLC, are compelled to remove all physical barriers that exist at The Diner and the

Property, including those specifically set forth herein, and make The Diner and the Property

accessible to and usable by Plaintiff and other persons with disabilities.

       34.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff’s

access The Diner and the Property and the full and equal enjoyment of the goods, services,

facilities, privileges, advantages and accommodations of The Diner and the Property include, but

are not limited to:

       (a)     ACCESSIBLE ELEMENTS:




                                                 7
Case 3:19-cv-00447-N Document 1 Filed 02/21/19               Page 8 of 13 PageID 8


 (i)     There are no accessible parking spaces that have a properly marked access aisle in

         violation of Section 502.3.3 of the 2010 ADAAG standards. This violation made

         it dangerous and difficult for Plaintiff to access the accessible entrances of the

         Property.

 (ii)    One or more accessible parking spaces have excessive vertical rises, are not level

         and therefore in violation of Section 303.2 and 502.4 of the 2010 ADAAG

         standards. This violation made it dangerous and difficult for Plaintiff to exit and

         enter their vehicle while parked at the Property.

 (iii)   Due to a policy of not having parking stops for the parking spaces directly in front

         of the exterior access route and due to the design of the parking lot and associated

         accessible routes, cars routinely pull up all the way to the curb and the "nose" of

         the car extends into the access route causing the exterior access route to routinely

         have clear widths below the minimum thirty-six (36") inch requirement specified

         by Section 403.5.1 and 502.7 of the 2010 ADAAG Standards. This violation

         made it dangerous and difficult for Plaintiff to access exterior public features of

         the Property.

 (iv)    None of the counter-area dining surfaces provided for consumption of food or

         drink complies with Section 902.2 requiring a clear floor space complying with

         305 positioned for a forward approach, in violation of section 226.1 of the 2010

         ADAAG standards. As a result of this violation, Plaintiff was unable to sit at the

         counter which has a unique décor and functionality.

 (v)     There are two accessible parking spaces that are not located on the shortest

         distance to the accessible route leading to the accessible entrances in violation of



                                           8
Case 3:19-cv-00447-N Document 1 Filed 02/21/19                  Page 9 of 13 PageID 9


         Section 208.3.1 of the 2010 ADAAG Standards. This violation made it difficult

         for Plaintiff to access the units of the Property.

 (vi)    Defendants fail to adhere to a policy, practice and procedure to ensure that all

         facilities are readily accessible to and usable by disabled individuals.

 RESTROOMS

 (i)     The restroom lacks signage in compliance with Sections 216.8 and 703 of the

         2010 ADAAG standards. This made it difficult for Plaintiff and/or any disabled

         individual to locate accessible restroom facilities.

 (ii)    The accessible toilet stall door is not self-closing and violates Section 604.8.2.1 of

         the 2010 ADAAG standards. This made it difficult for the Plaintiff and/or any

         disabled individual to safely utilize the restroom facilities.

 (iii)   The height of coat hook located in accessible restroom stall is above 48 (forty-

         eight) inches from the finished floor in violation of Section 308.2.1 of the 2010

         ADAAG standards. This made it difficult for Plaintiff and/or any disabled

         individual to utilize the restroom facilities.

 (iv)    The lavatories and/or sinks in the restrooms have exposed pipes and surfaces and

         are not insulated or configured to protect against contact in violation of Section

         606.5 of the 2010 ADAAG standards. This made it difficult for Plaintiff and/or

         any disabled individual to safely utilize the restroom facilities.

 (v)     The height of the sink exceeds the maximum height from the finished floor in

         violation of Section 606.3 of the 2010 ADAAG standards. This made it difficult

         for Plaintiff and/or any disabled individual to utilize the restroom facilities.




                                            9
   Case 3:19-cv-00447-N Document 1 Filed 02/21/19                 Page 10 of 13 PageID 10


       (vi)     The restroom lacks a toilet compartment compliant with section 604.8.1 due to the

                lack of adequate size. This violation made it difficult for Plaintiff to utilize the

                restroom toilet due to his disability.

       (vii)    The accessible restroom stall lacks 60 inch width and is in violation of section

                604.3.1 of the 2010 ADAAG standards.

       (viii)   The restrooms lack an accessible toilet compartment compliant with section

                604.8.1 of the 2010 ADAAG Standards, this failure to have an accessible toilet

                stall is a violation of section 213.3.1.

       35.      The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at The Diner and the

Property.

       36.      Plaintiff requires an inspection of The Diner and the Property in order to

determine all of the discriminatory conditions present at The Diner and the Property in violation

of the ADA.

       37.      The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       38.      All of the violations alleged herein are readily achievable to modify to bring The

Diner and the Property into compliance with the ADA.

       39.      Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at The Diner and the Property is readily achievable because the

nature and cost of the modifications are relatively low.

       40.      Upon information and good faith belief, the removal of the physical barriers and



                                                   10
   Case 3:19-cv-00447-N Document 1 Filed 02/21/19                   Page 11 of 13 PageID 11


dangerous conditions present at The Diner and the Property is readily achievable because

Defendants, PAYLIM CORPORATION and PORTER FAMILY GST REAL ESTATE, LLC,

have the financial resources to make the necessary modifications.

       41.     Upon information and good faith belief, The Diner and the Property have been

altered since 2010.

       42.     In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

       43.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until

Defendants, PAYLIM CORPORATION and PORTER FAMILY GST REAL ESTATE, LLC,

are required to remove the physical barriers, dangerous conditions and ADA violations that exist

at The Diner and the Property, including those alleged herein.

       44.     Plaintiff’s requested relief serves the public interest.

       45.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendants.

       46.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendants, PAYLIM CORPORATION and PORTER FAMILY GST REAL

ESTATE, LLC, pursuant to 42 U.S.C. §§ 12188 and 12205.

       47.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendants, PAYLIM

CORPORATION and PORTER FAMILY GST REAL ESTATE, LLC, to modify The Diner and

the Property to the extent required by the ADA.



                                                 11
Case 3:19-cv-00447-N Document 1 Filed 02/21/19             Page 12 of 13 PageID 12


  WHEREFORE, Plaintiff prays as follows:

  (a)   That the Court find Defendant, PAYLIM CORPORATION, in violation of the

        ADA and ADAAG;

  (b)   That the Court find Defendant, PORTER FAMILY GST REAL ESTATE, LLC,

        in violation of the ADA and ADAAG;

  (c)   That the Court issue a permanent injunction enjoining Defendants, PAYLIM

        CORPORATION and PORTER FAMILY GST REAL ESTATE, LLC, from

        continuing their discriminatory practices;

  (d)   That the Court issue an Order requiring Defendants, PAYLIM CORPORATION

        and PORTER FAMILY GST REAL ESTATE, LLC, to (i) remove the physical

        barriers to access and (ii) alter the The Diner and the Property to make it readily

        accessible to and useable by individuals with disabilities to the extent required by

        the ADA;

  (e)   That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

        and costs; and

  (f)   That the Court grant such further relief as deemed just and equitable in light of the

        circumstances.

                                      Dated: February 21, 2019.

                                      Respectfully submitted,

                                      Law Offices of
                                      THE SCHAPIRO LAW GROUP, P.L.

                                      /s/ Douglas S. Schapiro
                                      Douglas S. Schapiro, Esq.
                                      Northern District of Texas ID No. 54538FL
                                      The Schapiro Law Group, P.L.
                                      7301-A W. Palmetto Park Rd., #100A


                                         12
Case 3:19-cv-00447-N Document 1 Filed 02/21/19    Page 13 of 13 PageID 13


                                Boca Raton, FL 33433
                                Tel: (561) 807-7388
                                Email: schapiro@schapirolawgroup.com


                                Law Offices of
                                LIPPE & ASSOCIATES

                                /s/ Emil Lippe, Jr.
                                Emil Lippe, Jr., Esq.
                                State Bar No. 12398300
                                Lippe & Associates
                                12222 Merit Drive, Suite 1200
                                Dallas, TX 75251
                                Tel: (214) 855-1850
                                Fax: (214) 720-6074
                                emil@texaslaw.com


                                ATTORNEYS FOR PLAINTIFF
                                ANTHONY GILLIHAN




                                  13
